Citation Nr: 0913508	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from August 1979 to August 
1983, from February 1984 to February 1987, and from January 
1988 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which continued a 40 percent rating for 
degenerative disc disease of the lumbar spine and a 20 
percent rating for degenerative disc disease of the cervical 
spine.  

In a letter dated September 2008, the Veteran requested a 
hearing at the Board's offices in Washington D.C. (Central 
Office hearing) before a Veterans Law Judge (VLJ) of the 
Board.  In a January 2009 letter, the Veteran stated that he 
wished to withdraw his request for a hearing.  His hearing 
request is, therefore, considered withdrawn.  38 C.F.R. § 
20.704(e) (2008).  

The Veteran was formerly represented by the North Carolina 
Department of Veterans Affairs (NCDVA), but NCDVA indicated 
in a written statement received in November 2008 that they 
were revoking their representation.  In a January 2009 
statement, the Veteran indicated that he did not want a 
Veterans Service Organization to represent him.  The Board 
will thus assume he is representing himself and proceeding on 
his own behalf.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbar spine is manifested by X-ray evidence of degenerative 
disc disease/degenerative joint disease, with the most severe 
limitation of flexion of 90 degrees, extension of 15 degrees, 
left and right lateral flexion of 15 degrees, and left and 
right lateral rotation of 45 degrees.  However, unfavorable 
ankylosis of the entire thoracolumbar spine or physician-
prescribed bed rest has not been shown.  

2.  The service-connected degenerative disc disease of the 
cervical spine is manifested by X-ray evidence of 
degenerative disc disease/degenerative joint disease of the 
cervical spine, with the most severe limitation of flexion of 
20 degrees, extension of 10 degrees, and left and right 
lateral rotation of 40 degrees.  However, forward flexion of 
the cervical spine to 15 degrees or less, favorable ankylosis 
of the entire cervical spine, or physician-prescribed 
bed rest has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the lumbar spine disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
(DCs) 5237, 5243 (2008).

2.  The criteria are not met for a rating higher than 20 
percent for the cervical spine disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.71a, DCs 5237 and 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in March 
2007 and May 2008, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the Veteran in 
obtaining and what information or evidence the Veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2007).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It equally deserves mentioning that the RO issued that March 
2007 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in April 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Additionally, the March 2007 letter informed the Veteran both 
of the disability ratings and the effective dates of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

In a May 2008 VCAA letter, the Veteran was notified of the 
requirements his disabilities must meet to receive a higher 
evaluation.  That correspondence, thus, satisfies the 
requirements set forth in Vazquez-Flores.  

Moreover, since providing the Veteran this additional VCAA 
notice in May 2008, the RO has readjudicated his claims in 
the May 2008 supplemental statement of the case (SSOC) and 
the September 2008 SSOC based on the additional evidence 
received since that initial adjudication and in response to 
that additional notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal 
Circuit Court held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there was any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted based on (1)  the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).  

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private medical 
records, VA medical records, and VA examinations, including 
the report of his most recent March 2007 VA compensation 
examination to assess the severity of his lumbar and cervical 
spine disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 
2007).  

It also deserves mentioning that, in response to the most 
recent May 2008 VCAA Notice of Response form, the Veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claims be decided as soon as 
possible.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to higher ratings for 
his service-connected lumbar spine disability, currently 
evaluated as 40 percent disabling under DC 5237, and for his 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling under DC 5237.  38 C.F.R. 
§ 4.71a (2008).  

The new general rating formula for injuries and diseases of 
the spine (other than intervertebral disc syndrome (IVDS)) 
are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10

38 C.F.R. § 4.71a, DCs 5235 to 5242 (2008).  

In addition, the Veteran also may be rated under the criteria 
for IVDS, codified at 38 C.F.R. § 4.71a, DC 5243 (2008).  
These criteria provide for two possible methods of rating his 
IVDS.  First, where IVDS affects a nerve, the disability may 
be rated by combining (under 38 C.F.R. § 4.25) separate 
ratings for chronic neurologic and orthopedic manifestations.  
Also, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note (1) to the criteria provides that an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Supplementary information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, 
by regulation, there were no incapacitating episodes.  67 
Fed. Reg. 54345, 54347 (August 22, 2002).  

Here, the Veteran was afforded a VA examination in March 2007 
for his lumber spine disability.  The Veteran told the VA 
examiner that he continued to have pain in his back and that 
the pain radiated down his back into his left leg.  The 
Veteran stated that the pain in his lower back was aggravated 
when he drives for over an hour, or when twisting, bending, 
stooping, or lifting.  The Veteran did not use a back brace, 
and has not had surgery on his back.  

Upon a physical examination of the spine, the Veteran's back 
was normal in appearance.  The Veteran had "questionable 
very slight" spasm to the left paravertebral area when 
compared to the right.  He also had bilateral tenderness in 
the sciatic notch areas.  The Veteran's ranges of lumbar 
spine motion were as follows:  backward extension was 15 
degrees (normal is 30 degrees), forward flexion was 90 
degrees (normal is 90 degrees), his right and left lateral 
flexion were 15 degrees (normal is 30 degrees), his right and 
left lateral rotation were 45 degrees (normal is 30 degrees).  
See also 38 C.F.R. § 4.71a, Plate V (2008).  The Veteran 
reported pain during these ranges of motion.  Based on x-rays 
of the spine, the VA examiner determined that the Veteran had 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine, with residuals.  

The Board also notes that the Veteran's VA examiner no found 
evidence of ankylosis, favorable or unfavorable, of the 
thoracolumbar segment of his spine.  So this does not provide 
a basis for assigning a rating higher than 40 percent under 
the revised DCs 5237-5243.  Although he has "moderate" 
limitation of motion in his lumbar spine, he has retained 
some quantifiable measure of movement in all directions 
(forward flexion, backward extension, left and right lateral 
bending and rotation).  So, by definition, his lumbar spine 
is not ankylosed.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) 
(2008).  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

In addition, although the Veteran has degenerative disc 
disease of his lumbosacral spine at L5-S1, i.e., IVDS, there 
is no objective credible indication he has experienced 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, so as to warrant assigning a 
higher 60 percent rating under DC 5243.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed by a physician and 
treatment by a physician.  Indeed, his post-service medical 
record does not show he has been prescribed bedrest by a 
physician, certainly not with the frequency and duration 
required to receive the higher 60 percent rating, and he does 
not contend otherwise.

There is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine (the combination of the thoracic and 
lumbar segments), to warrant a higher rating of 50 percent 
under the current criteria.  There is also no objective 
evidence showing that such disability has resulted in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months to warrant a 60 percent 
rating under Diagnostic Code 5243.   In fact, there is no 
objective evidence showing that the Veteran's lumbar spine 
disability has resulted in any incapacitating episodes 
requiring bedrest by a physician.  Thus, a rating in excess 
of 40 percent is not warranted based on the frequency of any 
incapacitating episodes of disc disease. 

At the March 2007 VA examination, the Veteran's cervical 
spine was also evaluated.  The Veteran told the VA examiner 
that he continued to have pain in his neck, and that this 
pain was now his major problem.  The Veteran stated the pain 
in his neck radiated down into both shoulders.  He stated 
that the pain was getting worse on the left side of his neck.  
The pain tended to radiate down the left arm more than the 
right arm.  The pain was aggravated by twisting his back and 
twisting his neck when he drives.  The Veteran stated that 
bending, stooping, and twisting of the neck were the 
particular problems.  He stated that he had no real flare-
ups, but that he was having pain almost constantly in his 
neck.  The Veteran stated that every day with the motion of 
the head and neck, his symptoms increase.  The Veteran did 
not use a neck brace, cane, or crutches.  As for treatment, 
the Veteran stated that he currently uses BC powders.  The 
Veteran stated he was currently being evaluated for surgery 
on the neck.  The Veteran had no real complaints of weakness 
or lack of endurance.  

Upon examination, the Veteran's neck was normal in 
appearance, and slightly tender to palpation.  The Veteran's 
ranges of cervical spine motion were as follows:  backward 
extension was 10 degrees (normal is 45 degrees), forward 
flexion was 20 degrees (normal is 45 degrees), and, right and 
left lateral rotation were 40 degrees (normal is 80 degrees).  
See also 38 C.F.R. § 4.71a, Plate V (2008).  As for the right 
and left lateral flexion, the Veteran was unwilling to 
laterally bend the neck at all, stating that any bending from 
the zero position was painful.  During all of these ranges of 
motion, the Veteran reported pain.  Based on x-rays of the 
neck, the VA examiner determined that the Veteran had 
degenerative disc disease/degenerative joint disease of the 
cervical spine. 

The record does not show that his forward flexion of his 
cervical spine has ever been limited to 15 degrees or less to 
warrant a higher 30 percent rating.  Forward flexion was 20 
degrees at the March 2007 VA examination.  There is also no 
evidence of favorable ankylosis of the cervical spine, to 
warrant a higher rating of 30 percent under the current 
criteria.  

Although the Veteran does have a diagnosis of degenerative 
disc disease of the cervical spine, there is no objective 
evidence showing that such disability has resulted in 
incapacitating episodes having a total duration of at of at 
least 4 weeks, but less than 6 weeks during the past 12 
months.  In fact, there is no objective evidence showing that 
the Veteran's cervical spine disability has resulted in any 
incapacitating episodes requiring bedrest by a physician.  
Thus, a rating in excess of 40 percent is not warranted based 
on the frequency of any incapacitating episodes of disc 
disease. 

A neurological examination was also conducted at the March 
2007 VA examination.  The Veteran's motor and sensory 
examinations of the lower extremities were grossly normal.  
The knee and ankle jerks were intact, equal, and symmetrical 
bilaterally.  Motor strength testing and sensory testing were 
also equal and symmetrical bilaterally.  Repetitive motion 
did not change these examinations.  Therefore, the Veteran is 
not entitled to a separate rating for chronic neurological 
manifestations, since the Veteran's IVDS does not affect a 
nerve.  

With respect to the DeLuca criteria, the VA examiner noted 
the Veteran was not additionally limited by pain, fatigue 
weakness and lack of endurance on repetitive use.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Additionally, the Board has considered the Veteran's VA 
medical center (VAMC) records from January 2007 to December 
2007, and his private medical records from April 2007 to 
December 2007.  While these reports reflect periodic low back 
and neck treatment, they do not present evidence contrary to 
that presented above.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
Veteran's lumbar and cervical spine disabilities.  But the 
Board finds that his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  At 
the March 2007 VA examination, the Veteran stated that he 
worked full-time, and had no problems with his activities of 
daily living.  The Veteran stated that he missed 12 days of 
work during the past 6 months for medical appointments and 
evaluations, and for pain in his neck and back.  Thus, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, to suggest the Veteran is not adequately 
compensated by the regular rating schedule.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating greater than 40 percent for degenerative 
disc disease of the lumbar spine disability is denied.

A disability rating greater than 20 percent for degenerative 
disc disease of the cervical spine disability is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


